LOGO [g297812g82p00.jpg]

111 N Canal St

Chicago, Illinois 60606

USA

+1 312 517 5000

gogoair.com

Exhibit 10.1.39

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

Mr. Mark Silk

ThinKom Solutions, Inc.

4881 West 145th Street

Hawthorne, CA 90250

September 1, 2016

Dear Mr. Silk,

Pursuant to our recent discussions, this letter serves to capture the agreements
reached with respect to the various items covered herein. Terms used herein that
are not defined shall have the meaning attributed to them in the Amended and
Restated PDMA.

[***]

[***]. ThinKom targets to implement the foregoing improvements for all 2Ku
antennas shipped after [***].

ThinKom has provided Gogo a written roadmap for potential cost and/or weight
reduction options. The roadmap includes: (i) estimates for the NRE cost to
implement each such option, (ii) the potential benefits associated with each
option, and (iii) recurring costs associated with each opportunity. Gogo and
ThinKom will work in good faith to evaluate the specific costs and options
identified on the roadmap. Should the parties agree to implement some of
ThinKom’s proposed options, the parties will execute a written agreement for
such work.

Advanced Payments.

Section 6(ii) of Exhibit A to the Amended and Restated PDMA is amended to
replace [***] with [***].

Time & Materials.

For development work related to Gogo initiated changes to the 2Ku, [***].

If you agree with the terms set forth above, please sign in the space provided
below and return an executed copy of the letter to my attention.

 



--------------------------------------------------------------------------------

LOGO [g297812g13d92.jpg]

Very Truly Yours Gogo LLC By:  

  /s/ Sean Cordone

October 6, 2016

 

Agreed to and accepted: ThinKom Solutions, Inc. By:  

  /s/ Mark J. Silk

 